DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Currently Amended) Claim 1. A height detection apparatus configured to detect a height of a target object, comprising: 
5a light source configured to emit white light; 
a two-beam interference objective lens configured to divide white light emitted from the light source into two light beams, apply one of the two light beams to the target object and the other light beam to a reference surface, and cause interference between reflected light from the target object and reflected light from the reference 10surface to obtain interference light; 
an imaging device configured to capture an image of interference light obtained by the two-beam interference objective lens; 

15a control device configured to control the light source, the imaging device, and the Z stage to obtain a height of the target object, 
the control device being configured to: 
successively change brightness of the white light in first to K-th levels in accordance with a position of the Z stage and capture an image of the interference light, 20while moving the two-beam interference objective lens relative to the target object in the optical axis direction; 
- 28 -detect, as a focus position, a position of the Z stage where intensity of the interference light is highest in a period during which the brightness of the white light is set to [[the]] a k-th level, for each pixel of the captured image; and
obtain the height of the target object, based on a detection result, where 5K is an integer equal to or greater than two, and k is any integer from 1 to K.

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.

Allowable Subject Matter
Claims 1-7 are allowed.
1, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a height detection apparatus”, wherein the brightness of a white light source is successively changed dependent on the position of a Z stage, and wherein a focus position is determined during a period where the brightness is set to a specific level according to a point of highest interference light, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886